Judgment and order reversed on the law, with costs to the appellant to abide the event, on the ground that an issue of fact was presented by the pleadings as to whether a demand had been made for the payment of taxes. Section 1077-e of the Civil Practice Act in respect to the payment of costs has no application. The constitutionality of the law is established by the reasoning in Home Building & Loan Assn. v. Blaisdell (290 U. S. 398), decided January 8, 1934, and Matter of People (Title & Mortgage Guarantee Co.) (264 N. Y. 69), decided March 20, 1934, opinion by Lehman, J. All concur.